This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHARLES D. HOBSON,

 3          Petitioner-Appellant,

 4 v.                                             No. 33,674

 5 GLORIA HOBSON,

 6          Respondent-Appellee,

 7 and

 8 HUMAN SERVICES DEPARTMENT,

 9          Intervenor.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Alisa Ann Hadfield, District Judge

12 Charles Hobson, Pro Se
13 Cedar Crest, NM

14 Pro Se Appellant

15 Nathaniel Puffer
16 Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 FRY, Judge.
 1   {1}   Respondent filed a docketing statement, appealing from the district court’s

 2 memorandum order dissolving the marriage between Respondent and Petitioner. This

 3 Court issued a calendar notice proposing to affirm, and Respondent has filed a

 4 memorandum in opposition. Having given due consideration to the memorandum in

 5 opposition, we remain unpersuaded and affirm the district court’s memorandum order

 6 dissolving the marriage.

 7   {2}   In this Court’s calendar notice, we noted that New Mexico is a “no-fault”

 8 divorce state, Nelson v. Nelson, 1994-NMCA-074, ¶ 18, 118 N.M. 17, 878 P.2d 335,

 9 in which a court may order the dissolution of a marriage on the request of either party

10 and upon a finding of incompatibility. [CN 3] We explained that Respondent

11 affirmatively requested dissolution of marriage in her response to the petition for legal

12 separation, which is a permissible counterclaim under Rule 1-013(B) NMRA. [CN 3]

13 Because Respondent requested dissolution of marriage, the hearing officer’s Report

14 stated that the marriage should be legally dissolved due to incompatibility, the district

15 court adopted the report, and Petitioner did not appeal the finding of incompatibility,

16 we concluded that the district court was required to grant Respondent’s request for

17 dissolution of marriage. [CN 4]

18   {3}   In response, Petitioner asserts that he implicitly appealed the district court’s

19 finding of incompatibility and that the finding was not “delineated clearly or


                                               2
 1 otherwise.” [MIO 2] Petitioner further argues that, although New Mexico is a no-fault

 2 state, incompatibility must exist if a divorce is granted on grounds of incompatibility.

 3 [MIO 4] Finally, Petitioner contends that a full review of the record would show that

 4 there is not incompatibility and therefore requests placement on the general calendar.

 5 [MIO 4–5]

 6   {4}   As we explained in our calendar notice, in New Mexico, “[o]n the petition of

 7 either party to a marriage, a district court may decree a dissolution of marriage on any

 8 of the following grounds: incompatibility[.]” See NMSA 1978, § 40-4-1(A) (1973).

 9 [CN 3] Respondent requested dissolution on the grounds of incompatibility [CN 3; RP

10 23], and the district court entered a finding of incompatibility between the parties [CN

11 4], thereby satisfying Section 40-4-1(A). See id.; State ex rel. DuBois v. Ryan,

12 1973-NMSC-097, ¶ 13, 85 N.M. 575, 514 P.2d 851 (“Either husband or wife may

13 secure a divorce on the ground of incompatibility.”); see also Hakkila v. Hakkila,

14 1991-NMCA-029, ¶ 21, 112 N.M. 172, 812 P.2d 1320 (stating that it is New Mexico’s

15 public policy to “avoid inquiry into what went wrong in a marriage”).

16   {5}   To the extent Petitioner is arguing that there was insufficient evidence for a

17 finding of incompatibility [MIO 4], we remain unpersuaded. When reviewing a

18 district court’s finding for sufficiency of the evidence, “the appellate court resolves

19 all disputes of facts in favor of the successful party and indulges all reasonable


                                              3
 1 inferences in support of the prevailing party.” Las Cruces Prof’l Fire Fighters v. City

 2 of Las Cruces, 1997-NMCA-044, ¶ 12, 123 N.M. 329, 940 P.2d 177. “The question

 3 is not whether substantial evidence exists to support the opposite result, but rather

 4 whether such evidence supports the result reached.” Id. “Additionally we will not

 5 reweigh the evidence nor substitute our judgment for that of the fact finder.” Id.

 6   {6}   As stated above, Respondent requested dissolution on the grounds of

 7 incompatibility—in other words, Respondent asserts that the parties are incompatible.

 8 Although Petitioner asserts that there is simply a “temporary state of alienation” [MIO

 9 2] between the parties, not incompatibility, Petitioner’s assertion contrasted against

10 Respondent’s assertion simply presents a conflict in testimony and/or evidence that

11 the district court was entitled to resolve. See id.; see also Weidler v. Big J Enters., Inc.,

12 1998-NMCA-021, ¶ 30, 124 N.M. 591, 953 P.2d 1089 (“In reviewing a sufficiency

13 of the evidence claim, this Court views the evidence in a light most favorable to the

14 prevailing party and disregards any inferences and evidence to the contrary.”

15 (alteration, internal quotation marks, and citation omitted)). After review of the

16 pleadings and arguments from the parties, the district court resolved the conflict as to

17 whether there was incompatibility in favor of Respondent, and we defer to the district

18 court’s resolution. See Buckingham v. Ryan, 1998-NMCA-012, ¶ 10, 124 N.M. 498,




                                                 4
 1 953 P.2d 33 (“[W]hen there is a conflict in the testimony, we defer to the trier of

 2 fact.”).

 3   {7}   Moreover, as indicated in our calendar notice, the facts and background asserted

 4 by Petitioner in his docketing statement support the district court’s finding of

 5 incompatibility. [CN 4] Petitioner alleged that Respondent abandoned the marriage,

 6 permanently relocated to a different state, and denied Petitioner the right to

 7 communicate with his children. [DS 1] Petitioner also stated that Respondent

 8 petitioned for and was granted both a temporary order of protection and an order of

 9 protection from domestic abuse against Petitioner. [DS 2] Petitioner further stated that

10 Respondent claimed that Petitioner physically, mentally, and emotionally abused her

11 for twenty years. [DS 2] Petitioner additionally explained that he was arrested and

12 incarcerated twice on Respondent’s allegations that Petitioner violated the order of

13 protection, the second time resulting in a sentence of approximately eighteen months,

14 during which Respondent made further allegations that Petitioner violated the order

15 of protection. [DS 4, 5, 6] Respondent’s allegations, whether proven true or not,

16 indicate that, at the very least, Respondent believed the relationship was incompatible.

17 Such allegations combined with Respondent’s request for dissolution of marriage on

18 the grounds of incompatibility were sufficient to support the district court’s finding

19 of incompatibility. See Weidler, 1998-NMCA-021, ¶ 30 (“In reviewing a sufficiency


                                               5
 1 of the evidence claim, this Court views the evidence in a light most favorable to the

 2 prevailing party and disregards any inferences and evidence to the contrary.”

 3 (alteration, internal quotation marks, and citation omitted)).

 4   {8}    Although Petitioner disputes certain facts, we resolve such disputes on appeal

 5 in favor of the successful party—here, Respondent. See Las Cruces Prof’l Fire

 6 Fighters, 1997-NMCA-044, ¶ 12. And although Petitioner asserts that evidence exists

 7 to support a finding that there was not incompatibility, we will not consider such

 8 evidence on appeal, but instead only consider whether evidence existed to support the

 9 finding of incompatibility. See id. Whether on the summary calendar or the general

10 calendar, we will not re-weigh the evidence, and we will not substitute our judgment

11 for that of the fact finder—here, the district court. See id. Accordingly, we conclude

12 that the district court’s finding of incompatibility is supported by sufficient evidence.

13   {9}    For the reasons stated above and in this Court’s notice of proposed disposition,

14 we deny Petitioner’s request to place this case on the general calendar and affirm the

15 memorandum order dissolving the marriage between Respondent and Petitioner.

16   {10}   IT IS SO ORDERED.



17
18                                           CYNTHIA A. FRY, Judge




                                                6
1 WE CONCUR:



2
3 M. MONICA ZAMORA, Judge


4
5 J. MILES HANISEE, Judge




                            7